EXHIBIT 10.10

THIS STOCK OPTION AND THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES
LAWS. NEITHER THIS STOCK OPTION NOR THE COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF MAY BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT AS TO THE APPLICABLE SECURITIES UNDER SUCH
ACT OR LAWS OR AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY SATISFACTORY TO
THE ISSUER STATING THAT SUCH REGISTRATION IS NOT REQUIRED.

CYTODYN INC.

FORM OF STOCK OPTION AWARD AGREEMENT

(FOR EMPLOYEES)

This STOCK OPTION AWARD AGREEMENT (this “Option Agreement”) is made effective as
of                     , 201    , by and between CytoDyn Inc., a Colorado
corporation (the “Company”), and              (the “Grantee”).

1. Grant of Option.

The Company hereby grants to the Grantee an option (the “Option”) to purchase
             shares of Common Stock (the “Shares”) as of                     ,
201     (the “Date of Grant”) at the exercise price per Share of $            
(the “Exercise Price”) subject to the terms and conditions of this Option
Agreement.

2. Application of Plan Terms.

Unless otherwise defined herein, the capitalized terms in this Option Agreement
will have the same defined meanings as set forth in the Company’s 2004 Stock
Incentive Plan (“Plan”); provided, however, that the Option is not issued
pursuant to the Plan and only certain provisions of the Plan, as specifically
provided in this Option Agreement, apply to the Option and Shares.

3. Term.

The Option will automatically terminate on                     , 201     (the
“Expiration Date”), to the extent not exercised, unless terminated earlier in
accordance with this Option Agreement. After the Expiration Date or such earlier
date, the Option shall be of no further force or effect and may not be
exercised.

 

1



--------------------------------------------------------------------------------

4. Exercise of Option.

(a) Right to Exercise. The Option will become vested and cumulatively
exercisable according to the following Vesting Schedule:

 

    

Percentage of Option

Vested and Exercisable

 

Vesting Date

   

The Option shall be subject to the provisions of Section 11 of the Plan relating
to the exercisability or termination of the Option in the event of a Corporate
Transaction or Change in Control. The Grantee shall be subject to reasonable
limitations on the number of requested exercises during any monthly or weekly
period as determined by the Administrator. In no event shall the Company issue
fractional Shares.

(b) Method of Exercise. The Option shall be exercisable by delivery of an
exercise notice (a form of which is attached as Exhibit A), or by such other
procedure as specified from time to time by the Administrator, which shall state
the election to exercise the Option, the number of whole Shares in respect of
which the Option is being exercised, and such other provisions as may be
required by the Administrator. The exercise notice shall be delivered to the
Company in person, by certified mail, or by such other method (including
electronic transmission) as determined from time to time by the Administrator
accompanied by payment of the Exercise Price and any cash needed to pay the
Company’s tax withholding obligation, if any, in accordance with Section 4(c).
The Option shall be deemed to be exercised upon receipt by the Company of such
notice accompanied by the Exercise Price and Tax Payment (defined below).

(c) Taxes. No portion of the Option may be exercised and no Shares will be
delivered to the Grantee or other person pursuant to the exercise of the Option
until the Grantee or other person has made arrangements acceptable to the
Administrator for the satisfaction of applicable income tax and tax withholding
obligations, if any, including, without limitation, such other tax obligations
of the Grantee incident to the receipt of Shares (the “Tax Payment”). Upon
exercise of the Option, the Company may offset or withhold (from any amount owed
by the Company to the Grantee) or collect from the Grantee or other person an
amount sufficient to satisfy such Tax Payment obligation.

The Grantee understands that the Grantee may suffer adverse tax consequences as
a result of the Grantee’s purchase or disposition of the Shares. The Grantee
represents that the Grantee has consulted with any tax consultants the Grantee
deems advisable in connection with the purchase or disposition of the Shares and
that the Grantee is not relying on the Company for any tax advice.

 

2



--------------------------------------------------------------------------------

5. Method of Payment.

Payment of the Exercise Price shall made by wire transfer or by delivering a
certified or cashier’s check in the amount of the Aggregate Purchase Price as
specified in the exercise notice to the Company.

6. Restrictions on Exercise.

The Option may not be exercised if the issuance of the Shares subject to the
Option upon such exercise would constitute a violation of any Applicable Laws.
If the exercise of the Option within the time periods set forth in Sections 7
and 8 of this Option Agreement is prevented by the provisions of this Section 6,
the Option shall remain exercisable until one month after the date the Grantee
is notified by the Company that the Option is exercisable, but in any event no
later than the Expiration Date.

7. Termination or Change of Continuous Service.

In the event the Grantee’s Continuous Service terminates, other than for Cause,
the Grantee may, but only during the Post-Termination Exercise Period, exercise
the portion of the Option that was vested at the date of such termination (the
“Termination Date”). The Post-Termination Exercise Period shall commence on the
Termination Date and continue for a period of 90 days thereafter. In the event
of termination of the Grantee’s Continuous Service for Cause, the Grantee’s
right to exercise the Option shall, except as otherwise determined by the
Administrator, terminate concurrently with the termination of the Grantee’s
Continuous Service (also the “Termination Date”). In no event, however, shall
the Option be exercised later than the Expiration Date.

In the event of the Grantee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Option
shall remain in effect. In the event of the Grantee’s change in status from
Employee to Director or Consultant, vesting of the Option shall continue only to
the extent determined by the Administrator as of such change in status. Except
as provided in Section 8 below, to the extent that the Option was unvested on
the Termination Date, or if the Grantee does not exercise the vested portion of
the Option within the Post-Termination Exercise Period, the Option shall
terminate.

8. Death of Grantee.

In the event of the Grantee’s death, the person who acquires the right to
exercise the Option pursuant to will or the laws of descent and distribution may
exercise the portion of the Option that was vested on the date of death within
12 months commencing on the date of death (but in no event later than the
Expiration Date). To the extent that the Option was unvested on the date of
death, or if the vested portion of the Option is not exercised within the time
specified herein, the Option shall terminate.

9. Transferability of Option.

The Option may not be transferred in any manner other than by will or by the
laws of descent and distribution; provided, however, that the Option may be
transferred during the lifetime of the Grantee pursuant to a domestic relations
order or by gift to the Grantee’s Immediate Family to the extent and in the
manner determined by the Administrator.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Grantee may designate one or more
beneficiaries of the Grantee. The terms of the Option shall be binding upon the
executors, administrators, heirs, successors and transferees of the Grantee.

10. Securities Act Compliance.

Unless the Shares are no longer subject to Rule 144 under the Securities Act,
the Company may place conspicuously upon each certificate representing the
Shares a legend substantially in the following form, the terms of which are
agreed to by the Grantee:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR THE SECURITIES ACT OF ANY STATE. THE SHARES HAVE
BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED FOR VALUE,
PLEDGED, HYPOTHECATED, OR OTHERWISE ENCUMBERED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION OF THEM UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES ACT OF
ANY STATE OR AN APPLICABLE EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR ACTS.

11. Entire Agreement; Governing Law.

This Option Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in this Option
Agreement (except as expressly provided therein) is intended to confer any
rights or remedies on any persons other than the parties. This Option Agreement
is to be construed in accordance with and governed by the internal laws of the
State of Oregon without giving effect to choice of law rules. Should any
provision of this Option Agreement be determined to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.

12. Rights as Shareholder.

Until the stock certificate representing the Shares is issued, no right to vote
or receive dividends or any other rights as a shareholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
shall issue (or cause to be issued) such stock certificate promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 10 of the Plan.

13. Adjustments upon Changes in Capitalization.

The Option shall be subject to the provisions of Section 10 of the Plan relating
to adjustments upon changes in capitalization and similar corporate events.

 

4



--------------------------------------------------------------------------------

14. Administration and Interpretation.

Any question or dispute regarding the administration or interpretation of this
Option Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

15. Venue and Waiver of Jury Trial.

The Company, the Grantee, and the Grantee’s assignees pursuant to Section 9 (the
“parties”) agree that any suit, action, or proceeding arising out of or relating
to the Notice or this Option Agreement shall be brought in the United States
District Court for the District of Oregon (or should such court lack
jurisdiction to hear such action, suit or proceeding, in an Oregon state court
in the County of Multnomah) and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 15
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

16. Notices.

Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given (a) upon personal delivery, (b) one business day
after deposit for delivery by a nationally recognized air courier service,
(c) three business days after deposit in the United States mail by certified
mail (if the parties are within the United States), with postage and fees
prepaid, or (d) on the date of facsimile transmission, with confirmed
transmission, addressed to the party to be notified as follows:

If to the Company:

CytoDyn Inc.

5 Centerpointe Drive, Suite 400

Lake Oswego, Oregon 97035

Facsimile: (971) 204-0386

If to the Grantee:

or such other address as such party may designate by 10 days’ advance written
notice to the other party.

 

CYTODYN INC.     GRANTEE By:                

 

5



--------------------------------------------------------------------------------

EXHIBIT A

CYTODYN INC.

EXERCISE NOTICE

CytoDyn Inc.

5 Centerpointe Drive, Suite 400

Lake Oswego, Oregon 97035

Telephone: (971) 204-0382

Facsimile: (971) 204-0386

Attention: Secretary

 

Grantee:          Print Name    Mailing Address:                      Telephone
Number:        Option:   The option evidenced by a Stock Option Award Agreement
dated                       ,             .

OPTION EXERCISE

I hereby elect to exercise the Option to purchase shares (“Shares”) of common
stock of CytoDyn Inc. covered by the Option as follows:

 

   Number of Shares Purchased (a)                                 
                        Per-Share Option Price (b)   
$                                                    Aggregate Purchase Price (a
times b)    $                                                    Closing Date of
Purchase                                                      

Instructions:

(1) A certified or cashier’s check in the amount of the Aggregate Purchase Price
payable to CytoDyn Inc. should be submitted with this Notice. If you wish to pay
by wire transfer, please contact CytoDyn Inc. for instructions.

(2) Withholding tax is due immediately upon exercise of a nonqualified stock
option by an employee or former employee. Non-employee directors are not
currently subject to withholding. If withholding tax is due at the time of
exercise, you will be notified of the amount and satisfactory arrangements must
be made for payment before a stock certificate for your option shares will be
delivered to you (or your broker, if applicable).



--------------------------------------------------------------------------------

INVESTMENT REPRESENTATIONS

 

a. In connection with the exercise of the Option, I hereby represent and warrant
to CytoDyn Inc. as follows:

 

  i. Purchase Entirely for Own Account. I am acquiring the Shares for my own
account for investment and not with a view to the distribution or resale
thereof.

 

  ii. Restricted Securities. I understand the Shares may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act of 1933 or an exemption therefrom and, in the absence of an effective
registration statement covering the Shares or an available exemption from
registration under the Securities Act of 1933, the Shares must be held
indefinitely.

 

  iii. Investment Experience. I am experienced in evaluating and investing in
companies in the development stage, can bear the economic risk of an investment
in the Shares, and have enough knowledge and experience in financial and
business matters to evaluate the merits and risks of an investment in the
Shares.

 

  iv. Investor Qualifications. I am an Accredited Investor as defined in
Rule 501 promulgated under the Securities Act of 1933 or have such knowledge and
experience in financial and business matters that I am capable of evaluating the
merits and risks of investing in the Shares.

 

  v. Opportunity to Review Documents and Ask Questions. CytoDyn Inc. has made
available all documents and information that I have requested relating to an
investment in the Shares. In addition, I have had adequate opportunity to ask
questions and to receive answers from management regarding CytoDyn Inc.’s
business, management, and financial affairs.

 

b. I understand, agree, and recognize that:

 

  i. No federal or state agency has made any finding or determination as to the
fairness of the investment or any recommendation or endorsement of the Shares.

 

  ii. All certificates evidencing the Shares will bear a legend substantially
similar to the legend set forth in Section 10 of the Option Agreement regarding
resale restrictions.

 

c. I am a resident of the state of                                     .



--------------------------------------------------------------------------------

ISSUANCE INSTRUCTIONS FOR STOCK CERTIFICATES

Please register the stock certificate(s) in the following name(s):

 

                       If applicable, please check one:    ¨ JT TEN    ¨ TEN
COM    ¨ Other

Please deliver the stock certificate(s) to (check one):

 

  ¨ My brokerage account

 

                    Attn:                             
                                                     
Account No.:                                                                 ;  
or

 

  ¨ My mailing address set forth above.

 

            Date     Signature of Grantee